DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant’s arguments concerning the previous rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. §103 as being unpatentable over Ulrike Gretzel et al. (“Intelligent Search Support:  Building Search Term Associations for Tourism-Specific Search Engines”, ENTER 2004, Cairo, Egypt, January 2004, pp. 239-248, hereafter referred to as “Gretzel”) in view of Hsu et al (US Patent Application Publication No. 2012/0265779, hereafter referred to as “Hsu”) and Junjie Yao et al. (“Keyword Query Reformulation on Structured Data”, ICDE 2012, Arlington, VA, April 1-5, 2012, pp. 953-964, hereafter referred to as “Yao”).

Regarding independent claim 1:  Gretzel teaches … a strength of a correspondence between a search query and a portion of a listing on a network-based publication system, wherein the search query is received from a remote computing device; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, including their strength of association in a search term association database.) generating, by the server device, a set of annotations based on the received search query and the determined strength of the correspondence; (See Gretzel page 242 sect 4 Methodology and Fig. 1 teaching that a user submits a query and receives search results and a list of suggested keywords on the web page of an exemplary search service portal of a European Cities Tourism search service portal.  See also, the top of page 243 discussing the use of a term database associating related words and initial keywords, including their strength of association in a search term association database, it having been implied that if such a database exists that its contents was generated at some point.)

Although Gretzel teaches formulation of the query keyword refinement terms in section 4 Methodology and Figure 1 of pages 242-243, Gretzel does not explicitly teach the remaining limitations regarding the actual issuance of an updated query, as claimed.  Hsu, though, teaches A computer-implemented comprising: determining, by a server device, (See Hsu Figures 1 and 2 and paragraph 0022 teaching the use of exemplary computing environments including computing devices, processors and memory/storage.) generating, by the server device, search results based on the set of annotations; (See Hsu paragraphs 0030 and 0043 discussing the  executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented.) and providing, by the server device, the expanded search results to the remote computing device.  (See Hsu paragraphs 0030 and 0043 discussing the executing of the augmented query by using the suggested query refinement terms and getting augmented search results.  See also, Figures 3-7 showing a series of GUI windows in which augmented queries are executed and results presented, and Fig. 2 showing an exemplary computing environment including a remote user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Hsu for the benefit of Gretzel, because to do so provided a designer with options for implementing a mechanism for better reflecting user intent and thus yielding more relevant search results, as taught by Hsu in para 0004.  These references were all applicable to the same field of endeavor, i.e., search augmentation.  


Although Hsu teaches in Fig. 3 an association between a query for the terms “digital camera” #311 and associated refinement annotations/terms #315, in the context of Fig. 7 showing a “Best Match” listing, it having been implied that a “Best Match” meets a confidence threshold in order to become a “best match”, Gretzel in view of Hsu does not explicitly teach the remaining limitations as claimed.  Yao, though, teaches … and a corresponding set of confidence measures … (See Yao discussing:  Similarity between queries can be measured by similarity between corresponding terms, and the use of similarity metrics [page 955, section entitled Definition 4 (Reformulated Query)]; A query is submitted and corresponding term information is fetched, then query reformulation is conducted and the top-k reformulated queries are presented to end users, measurement of term similarity [page 955, section entitled B. Proposed Approach]; The online stage uses similarity and closeness results to generate reformulated queries [page 956, 1st full paragraph]; The convergence score is a measurement of relative similarity [page 957, 4th full paragraph]; Measurements represented by term closeness and term similarity [p. 969, top paragraph]; Measuring of similarity between input query and corresponding similar terms [page 595, right column, paragraphs 2-4].  It is noted that similarity and relative similarity measurements are, at least, suggestive of confidence measurements.) expanding, by the server device, the search results based on the corresponding set of confidence measures; (See Yao discussing:  Similarity between queries can be measured by similarity between corresponding terms, and the use of similarity metrics [page 955, section entitled Definition 4 (Reformulated Query)]; A query is submitted and corresponding term information is fetched, then query reformulation is conducted and the top-k reformulated queries are presented to end users, measurement of term similarity [page 955, section entitled B. Proposed Approach]; The online stage uses similarity and closeness results to generate reformulated queries [page 956, 1st full paragraph]; The convergence score is a measurement of relative similarity [page 957, 4th full paragraph]; Measurements represented by term closeness and term similarity [p. 969, top paragraph]; Measuring of similarity between input query and corresponding similar terms [page 595, right column, paragraphs 2-4].  Prior art extraction of additional similar terms and their ranking, the implication being using terms to find more documents based on these additional terms [page 961, Table II]; Reformulated queries that provide better quality and higher diversity, noting the increase in result size based on the TAT method [page 964, Table III].  It is noted that similarity and relative similarity measurements are, at least, suggestive of confidence measurements.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Yao for the benefit of Gretzel in view of Hsu, because to do so provided a designer with option for implementing a system that automatically reformulate a user’s keyword query into similar or related ones for better query understanding or recommendation, as taught by Yao in the last sentence of VII. CONCLUSION paragraph #1 on page 964.  These references were all applicable to the same field of endeavor, i.e., search augmentation.  


Regarding claim 2:  Gretzel teaches wherein the listing corresponds to an item associated with a type and the set of annotations is generated based further on an identification of the associated type.  (See Gretzel page 247, especially Table 1, teaching the use of associated search term lists associated with types of keywords [such as costume jewelry and shopping, for example].)  


Regarding claim 4:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is determined based on a set of historical actions associated with the search query. (See Hsu paragraph 0051 teaching the use of user behavior and an weight reflecting user intent.)

Regarding claim 5:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is based further on a revenue value associated with the set of historical actions. (See Hsu Fig. 7 showing a “best match” results listing and associated product costs.)

Regarding claim 6:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the set of historical actions includes at least one action that followed another search query corresponding to the received search query. (See Hsu paragraph 0051 teaching the use of behavior with respect to a particular product, in the context of 0047 teaching the receiving of user selections of query formulation/augmentation suggestions.)

Regarding claim 7:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the other search query and the at least one action is received from a different remote computing device. (See Hsu Fig. 2 in the context of paragraph 0027 teaching a user device #202 connected to a network #210, it having been implied that any user device / any user connection may be associated with any search query as networks generally accommodate multiple connections.)

Regarding claim 8:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the strength of the correspondence is determined based further on whether an action of the set of historical actions includes viewing the listing, watching the listing, bidding on the listing, or purchasing the listing. (See Hsu paragraph 0051 teaching the use of user behavior and the creation of weights, representing a user interest, which is suggestive of watching, bidding and/or purchasing behaviors.)

Regarding claim 9:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated by sending at least the set of annotations to a search engine. (See Hsu Fig. 2 #204 showing a search engine, in the context of 0027 and 0042-0043 discussing the use of search engines for responding to queries.)

Regarding claim 10:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated based further on a determination that the strength of the correspondence transgresses a strength threshold. (See Hsu Fig. 3 teaching the presenting of a best match(es), which is suggestive of transgressing a threshold to reach the status of “best”.)

Regarding claim 11:  Gretzel does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the search results are generated based further on a propagation of the set of annotations to the search query. (See Hsu Fig. 7 showing a GUI in which refined search terms have been added and results obtained for a refined/augmented search.)

Claim 12 is substantially similar to claim 1, and therefore likewise rejected.  


Regarding claim 13:  Gretzel in view of Yao does not explicitly teach the remaining limitations as claimed.  Hsu, though, teaches wherein the set of annotations is generated based further on a confidence value associated with the identification of the associated type. (See Hsu Fig. 3 showing an association between a query for the terms “digital camera” #311 and associated refinement annotations/terms #315, I the context of Fig. 7 showing a “Best Match” listing, it having been implied that a “Best Match” meets a confidence threshold value in order to become a “best match”.)


Claims 14-17 are substantially similar to claims 4-7, respectively, and therefore likewise rejected.  

Claims 18, 19 and 20 are substantially similar to claims 1, 2 and 4, respectively, and therefore likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Yao, Junjie, et al., “Keyword Query Reformulation on Structured Data”, ICDE 2012, Arlington, VA, April 1-5, 2012, pp. 953-964.
Similarity between queries can be measured by similarity between corresponding terms, and the use of similarity metrics (page 955, section entitled Definition 4 (Reformulated Query); A query is submitted and corresponding term information is fetched, then query reformulation is conducted and the top-k reformulated queries are presented to end users, measurement of term similarity (page 955, section entitled B. Proposed Approach); The online stage uses similarity and closeness results to generate reformulated queries (page 956, 1st full paragraph); The convergence score is a measurement of relative similarity (page 957, 4th full paragraph); Measurements represented by term closeness and term similarity (p. 969, top paragraph); Measuring of similarity between input query and corresponding similar terms (page 595, right column, paragraphs 2-4); Prior art extraction of additional similar terms and their ranking, the implication being using terms to find more documents based on these additional terms (page 961, Table II); Reformulated queries that provide better quality and higher diversity, noting the increase in result size based on the TAT method (page 964, Table III).



US Patents
Reel 					10,417,687
The modified query generated by the similarity engine 109 can also weight the predetermined keyword data 231 from the keyword data 236 according to a ranking, confidence score, or importance factor of those of the predetermined keyword data 231 included within the modified query so that higher ranked keywords of the predetermined keyword data 231 included in the modified query are weighted more strongly than lesser ranked keywords of the predetermined keyword data 231 (text para (36), col. 8 lines 20-28).






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




June 13, 2022